Title: 27th.
From: Adams, John Quincy
To: 


       Sunday. Mr. Adams dined with Mr. de St. Olympe’s and spent the evening at Mr. Jefferson’s. At about seven o’clock in the evening the Queen, was delivered of a Son, who is Monseigneur le Due de Normandie: this is one of the most important events that can happen in this kingdom; and every Frenchman has been expecting it, as if the fate of his life depended upon it. One would think that after having a Dauphin they would be easy, and quiet, but say they, the Dauphin is young and may die; and tho’ the king has two brothers one of whom has several children, yet the Capital point is that the crown should pass down eternally from father to Son: insomuch that they would prefer being governed by a fool or a tyrant, that should be the Son of his predecessor, than by a sensible and good prince, who should only be a brother. The Canons announced to us the birth of the Prince. The Queen was taken ill only an hour before her delivery, a Circumstance which must have been very agreeable to her, for a few minutes before she is delivered, the doors of her apartment are always opened, and every body that pleases is admitted, to see the child come into the world, and if there had been time enough, all Paris would have gone pour voir accoucher la Reine. The name of the young Duke of Normandy, is not yet known.
      